EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT The following is a list of Solutia's subsidiaries as of December 31, 2010, except for unnamed subsidiaries that, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary. Percentage of Voting Power Owned by Solutia Jurisdiction of Incorporation Monchem International, Inc. 100% Delaware Solutia Europe SPRL/BVBA 100% Belgium Solutia Services International SCA/Comm, VA 100% Belgium CPFilms Inc. 100% Delaware Flexsys Coordination Center SA/NV 100% Belgium Flexsys Holdings B.V 100% Netherlands Solchem Netherlands C.V 100% Netherlands Solutia Netherlands Holdings B.V 100% Netherlands Solutia Solar GmbH 100% Germany Solutia U.K. Limited 100% South Wales Flexsys America L.P 100% Delaware Flexsys Verwaltungs- und Beteiligungsgesellschaft (VuB) GmbH 100% Germany Flexsys Chemicals (M) Sdn Bhd 100% Malaysia Flexsys K.K. (Kabushiki Kaisha) 100% Japan Flexsys Asia Pacific Sdn. Bhd 100% Malaysia Solutia Performance Products Solutions, Ltd 100% Mauritius Flexsys Verkauf GmbH 100% Germany Solutia Brasil Ltda 100% Brazil
